            Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 1 of 6




 1                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                      UNITED STATES DISTRICT COURT
13                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                            No. 2:20-cv-00738-TSZ
17                 Plaintiff,
18                                            PLAINTIFF’S RESPONSE TO
19         v.                                 MINUTE ORDER REGARDING
20                                            DEFAULT JUDGMENT
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                 Defendants.
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45




                                          1
                 Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 2 of 6




 1            Plaintiff Nintendo of America Inc. (“Nintendo”) submits this supplemental brief in
 2
 3   response to the Court’s Minute Order of September 24, 2020, and in further support of Plaintiff’s
 4
     Motion for Default Judgment and Permanent Injunction. Pl.’s Mot. for Default Judgment, Dkt.
 5
 6   25. In the Minute Order, the Court asks whether it can enter “partial default judgment” without
 7
 8   voluntary dismissal of claims against Defendant Does 1–20. As clarified herein, Defendant Does
 9
10   1–20 (the “Doe Defendants” or “Defendants”) are the defendants in this matter—the websites are
11
     merely the d/b/a-s through which the Doe Defendants engage in the unlawful conduct set forth in
12
13   the Complaint. See Complaint, Dkt. 1, ¶ 3; supra, case caption. Plaintiff seeks default judgment
14
15   and a permanent injunction against all Doe Defendants, and thus there are no defendants that
16
17   need to be voluntarily dismissed.1
18
              By way of background, on May 15, 2020, Nintendo initiated this litigation against Does
19
20   1–20, the owners and operators of eight websites who use their websites to sell devices that
21
22   unlawfully hack the Nintendo Switch in violation of the Anti-Trafficking provisions of the
23
24   Digital Millennium Copyright Act, 17 U.S.C. §§ 1201(a)(2) & 1201(b)(1). Some of the
25   defendants also sell pirated versions of Nintendo’s copyrighted games on their websites, in
26
27   violation of Nintendo’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106, 501, & 503.
28
29   See Compl., Dkt. 1 ¶¶ 2–5, 12–13, 25–36, 39–40.
30
31            Because Defendants have taken steps to hide their real-world identities, Nintendo does
32   not know the identity of the specific individuals who operate the websites and thus sued them as
33
34   Does 1–20, doing business as the various websites they operate.2 See, e.g., Complaint, Dkt. 1, ¶¶
35
36
         1
37         Plaintiff’s motion for entry of default and the accompanying proposed order requested entry of default against
38   “all Defendants.” Dkt. 22. The Clerk’s entry of default lists the d/b/a websites, but not the Defendants themselves.
39   Dkt. 24. Nintendo respectfully suggests that this may have caused confusion. To the extent the Court is concerned
     that, because the entry lists the websites, default has not been formally entered against the Doe Defendants,
40   Nintendo respectfully requests that the Court direct the Clerk to modify the Order of Default, Dkt. 24, so that it is
41   entered against “Doe Defendants d/b/a” the websites. See Fed. R. Civ. P. 55(a). In moving for entry of default,
42   Plaintiff submitted a proposed order, and so the Court or clerk could rely on that order. See Dkt. 22-1, [Proposed]
43   Entry of Default.
44      2
          The particular number of Doe defendants is simply meant to capture the individuals who collectively operate
45   the Websites, but Nintendo does not know how many actual individuals operate any one of them.




                                                               2
                  Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 3 of 6




 1   38–39 (“Defendants Does 1–20 operate the Websites through which they offer to the public, sell,
 2
 3   and otherwise traffic in the Circumvention Devices . . . . Nintendo has been unable to ascertain
 4
     the true identities of any of the Defendants.). In other words, Nintendo has sued the unknown
 5
 6   owners and operators of the websites—the Doe Defendants—to stop the illegal acts the Doe
 7
 8   Defendants are committing through the websites.
 9
10             Because the Doe Defendants continued to conceal their identity following the initiation of
11
     this suit, Nintendo moved to serve Defendants Does 1–20 by alternative means via electronic
12
13   mail. See Pl.’s Mot. for Leave to Serve Process by Alternative Means, Dkt. 15 (“Mot. for
14
15   Alternative Service”). This Court granted the motion, and Nintendo served the Doe Defendants
16
17   on July 16, 2020. Decl. of Alison Stein, Dkt. 21. Even though the Doe Defendants have made
18
     clear their awareness of the suit—for instance, by quickly “domain hopping,” i.e. moving their
19
20   website from one URL to another in order to evade detection,3 and by sending communications
21
22   to their customers explicitly referencing this lawsuit, see Mot. for Alternative Service, Dkt. 15 at
23
24   14–16—the Doe Defendants failed to appear, let alone respond. In light of this failure, Nintendo
25   moved the Clerk to enter default “against all Defendants.” Mot. for Entry of Default, Dkt. 22.
26
27   The Clerk entered default on August 19.4 Dkt. 24.
28
29             On September 4, 2020, Nintendo moved this Court for a default judgment and permanent
30
31   injunction against “Defendants Does 1–20, d/b/a” the websites. Pl.’s Mot. for Default Judgment,
32   Dkt. 25, at 2. The Court can now enter Default Judgment and a Permanent Injunction against the
33
34   Doe Defendants. See, e.g., Arista Records, LLC v. Tkach, No. 15–CV–3701 (AJN), Dkt. 94,
35
36   Default Judgment and Permanent Injunction Order (S.D.N.Y. Dec. 11, 2015) (granting default
37
38   judgment and a permanent injunction against “Does 1-10, d/b/a” two different websites); Sapient
39
40       3
           Specifically, ANXCHIP.COM became LOWBR.COM, FLASHCARDA.COM became MATERPL.COM,
41   MOD3DSCARDS.COM became BRUJOON.COM, and NXCARD.COM became AGRESU.COM. Decl. of Alison
42   Stein, Dkt. 25-1, ¶ 4. As Nintendo noted first in its Motion for Leave to Serve Process by Alternative Means, Dkt.
43   15 at 2 n.2, and again in its subsequent papers, e.g. Dkt. 25 n.1, reference to Defendants’ websites should be read to
44   encompass both the original URLs and any and all new URLs.
45      4
            See supra note 1.




                                                               3
               Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 4 of 6




 1   Corp. v. Okorie, No. 18 CIV. 1681, 2019 WL 1983230, at *3 (N.D. Cal. Mar. 26, 2019)
 2
 3   (entering default “against Does 2-50” who operated online accounts and profiles and granting
 4
     motion for default judgment); Deckers Outdoor Corp. v. Does 1-55, No. 11 C 10, 2011 WL
 5
 6   4929036, at *6 (N.D. Ill. Oct. 14, 2011) (granting default judgment against “Does 1–55 d/b/a”
 7
 8   aliases which registered websites); cf. Fernandez-Peralta v. Gamez, No.
 9
10   CV1903749CJCMRWX, 2019 WL 9240983, at *3 (C.D. Cal. Nov. 7, 2019) (denying default
11
     judgment against unnamed Defendants only because those defendants “ha[d] not been served”).
12
13          Once this order is entered against the Doe Defendants, Nintendo may enforce the
14
15   injunction against the websites the Doe Defendants operate, including by sending the default
16
17   judgment and permanent injunction to the registrars hosting the websites, who will then be
18
     compelled to shut down the websites per Federal Rule of Civil Procedure 65(d) and as set forth
19
20   in the proposed order. See Dkt. 25-2, Proposed Final Judgment and Permanent Injunction, ¶ 2
21
22   (“The Court further enjoins . . . all third parties acting in active concert and participation with
23
24   Defendants—including but not limited to any domain name registrars or registries holding or
25   listing any of Defendants’ websites—from supporting or facilitating access to any or all domain
26
27   names . . . through which Defendants traffic in circumvention devices . . . .”); see also, e.g.,
28
29   Tkach, No. 15–CV–3701 (AJN), Dkt. 94, Default Judgment and Permanent Injunction Order, at
30
31   6 (S.D.N.Y. Dec. 11, 2015) (enjoining third parties including “domain name registrars or
32   registries holding or listing any of the” infringing websites); Arista Records, LLC v. Tkach, 122
33
34   F. Supp. 3d 32, 39 (S.D.N.Y. 2015) (holding that injunctions against individuals operating
35
36   websites may be enforced against third party internet service providers); DISH Network, L.L.C.
37
38   v. Dima Furniture Inc., No. CV TDC-17-3817, 2019 WL 2498224, at *8 (D. Md. June 17, 2019),
39   report and recommendation adopted, No. CV TDC-17-3817, 2019 WL 5588901 (D. Md. July
40
41   12, 2019) (granting default judgment and holding that nonparty internet service providers would
42
43   be bound by an injunction).
44
45




                                                        4
              Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 5 of 6




 1          For the reasons set forth in Nintendo’s Motion for Default Judgment and Permanent
 2
 3   Injunction, Nintendo respectfully requests that this Court grant default judgment and enter a
 4
     permanent injunction against Defendants. See Dkt. 25-2.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45




                                                     5
               Case 2:20-cv-00738-TSZ Document 27 Filed 09/30/20 Page 6 of 6




 1   DATED this 30th day of September, 2020.
 2
 3   Respectfully submitted,                                Respectfully submitted,
 4
 5   GORDON TILDEN THOMAS &                                 JENNER & BLOCK LLP
 6   CORDELL LLP                                            Attorneys for Plaintiff Nintendo of America Inc.
 7   Attorneys for Plaintiff Nintendo of America Inc.
 8
 9   s/ Michael Rosenberger                                 s/ Alison I. Stein
10      Michael Rosenberger, WSBA #17730                        Alison I. Stein (Pro Hac Vice)
11      Michael Brown, WSBA #45618                              Cayman C. Mitchell (Pro Hac Vice)*
12      600 University Street, Suite 2915                       919 Third Avenue, 38th Floor
13      Seattle, WA 98101                                       New York, NY 10022
14      Telephone: 206.467.6477                                 Telephone: 212.891.1600
15      mrosenberger@gordontilden.com                           astein@jenner.com
16      mbrown@gordontilden.com                                 cmitchell@jenner.com
17
18                                                             Christopher S. Lindsay (Pro Hac Vice)
19                                                             633 West 5th Street, Suite 3600
20                                                             Los Angeles, CA 90071
21                                                             Telephone: 213.239.5100
22                                                             clindsay@jenner.com
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                                          *Admitted only in Massachusetts, not admitted
43                                                          in New York. Practicing under the supervision
44                                                          of the partnership of Jenner & Block, LLP
45




                                                        6
